Citation Nr: 1541231	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder and posttraumatic stress disorder, for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from September 1991 to September 1995.  He also had unverified service with the Ohio Army National Guard.  He died in May 2006. The current claim has been filed by the Veteran's ex-wife as custodian of the Veteran's minor children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.

In January 2014 this matter was last before the Board at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inter alia, when this matter was last before the Board it was remanded to have the AOJ obtain records related to the late Veteran's Ohio Army National Guard service, and for verification of his active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service therein.  Following the Board's remand, the AOJ obtained the Veteran's personnel and medical records in this regard, as well as leave and earnings statements and statements of retirement points.  However, the AOJ did not have the Ohio Army National Guard verify the Veteran's periods of ACDUTRA and INACDUTRA.  Accordingly, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Adjutant General of the Ohio Army National Guard and ask that the Veteran's Ohio Army National Guard service, to include his active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) be verified.  Retirement credit points are not helpful in this regard.  If this information is not located, the attempts to locate it should be documented.

2.  When the development requested above and any additional development deemed necessary has been completed, the case should be readjudicated by the AOJ on the basis of any additional evidence.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.




	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




